Exhibit 10.2

 

 

 

 

 

 

AMENDED AND RESTATED PURCHASE RIGHTS AGREEMENT

 

BY AND AMONG

 

PATTERN ENERGY GROUP 2 LP,

 

PATTERN ENERGY GROUP INC.

 

AND (SOLELY WITH RESPECT TO ARTICLE III),

 

PATTERN ENERGY GROUP HOLDINGS 2 LP

 

AND

 

PATTERN ENERGY GP 2 LLC

 

 

 

 

 

 

 

 

AMENDED AND RESTATED
PURCHASE RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED PURCHASE RIGHTS AGREEMENT is entered into on, and
effective as of June 16, 2017, among Pattern Energy Group 2 LP, a Delaware
limited partnership (“PEG 2 LP”), Pattern Energy Group Inc., a Delaware
corporation (“PEG Inc.”) and, solely with respect to Article III, Pattern Energy
Group Holdings 2 LP, a Delaware limited partnership (“PEGH 2”), and Pattern
Energy GP 2 LLC, a Delaware limited liability company (“PEGH 2 GP” and together
with PEGH 2, the “PEGH 2 Partners”).

 

R E C I T A L S:

 

1.       The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to PEG
Inc.’s right of first offer relating to projects sold by PEG 2 LP.

 

2.       The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article III, with respect to PEG
Inc.’s right of first offer relating to a sale of PEG 2 LP or all or
substantially all of PEG 2 LP’s assets.

 

3.       The Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to PEG
Inc.’s rights relating to unfunded and abandoned projects of PEG 2 LP.

 

4.       The Parties entered into the Purchase Rights Agreement, dated as of
December 8, 2016 (the “Initial Agreement”), and desire to amend and restate the
Initial Agreement to further provide for their rights and obligations as
described herein.

 

  In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby amend and
restate the Initial Agreement in its entirety and further agree as follows:

 

Article I.
DEFINITIONS

 

Section 1.1            Definitions. As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 

“Advanced Project” means, as of any date, any Project that (i) is not an Early
Stage Project or a Mid Stage Project, or (ii) is an Early Stage Project or a Mid
Stage Project that is a Construction-Ready Project.

 

1

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

 

“Agreement” means this Amended and Restated Purchase Rights Agreement, as it may
be amended, modified, or supplemented from time to time in accordance with
Section 6.6 hereof.

 

“Applicable Law” means any applicable constitutional provision, statute, act,
code, law, regulation, rule, ordinance, Order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter, of a Governmental Authority having valid jurisdiction.

 

“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in Toronto, Ontario or New York, NY are authorized or
required by Applicable Law to close. Any event the scheduled occurrence of which
would fall on a day that is not a Business Day shall be deferred until the next
succeeding Business Day.

 

“COD” means the date on which an independent engineer certifies that a Project
becomes an Operational Project.

 

“Construction-Ready Project” means any Project that (i) is (A) ready to close
construction financing with commercial financing parties or (B) ready to, or
has, issued a full notice to proceed under an Engineering, Procurement and
Construction contract; or (ii) (x) has all material project agreements required
to construct, operate and maintain the Project (including an interconnection
agreement and a long-term power sales agreement at pricing that supports the
closing of financing for construction of the Project), (y) has all requisite
real estate rights and (z) has obtained all governmental approvals required for
that stage of construction and such governmental approvals are in full force and
effect.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Early Stage Information Notice” has the meaning given to such term in Section
4.1(a).

 

“Early Stage Project” means, as of any date, any Project for which the aggregate
investment amount in such Project as of such date (including, without
limitation, any acquisition costs, overhead, development costs, and letters of
credit exposure) is $5 million or less.

 

“Equity Interests” means all shares, capital stock, partnership or limited
liability company interests, membership interests, units, participations,
distribution rights or similar equity interests issued by any Person, however
designated.

 

“Final Offer Price” has the meaning given such term in Section 2.2(b).

 

2

 

“Final Project Offeror” has the meaning given such term in Section 2.2(d).

 

“Final Rights Acceptance Period” has the meaning given such term in Section
2.2(b).

 

“Final Rights Offer Period” has the meaning given such term in Section 2.2(b).

 

"First Rights PEG 2 LP Offer" has the meaning given to such term in Section
3.2(b).

 

“Final Rights Project Offer” has the meaning given such term in Section 2.2(b).

 

“First Rights Acceptance Period” has the meaning given such term in Section
2.2(b).

 

“First Rights Offer Period” has the meaning given such term in Section 2.2(b).

 

“First Rights Project Declination” has the meaning given such term in Section
2.2(b).

 

“First Rights Project Offer” has the meaning given such term in Section 2.2(b).

 

“Governmental Authority” means:

 

(i)any government, whether national, federal, provincial, state, territorial,
municipal or local (whether administrative, legislative, executive or
otherwise);

 

(ii)any agency, authority, ministry, department, regulatory body, court, central
bank, bureau, board or other instrumentality having legislative, judicial,
taxing, regulatory, prosecutorial or administrative powers or functions of, or
pertaining to, government;

 

(iii)any court, commission, individual, arbitrator, arbitration panel or other
body having adjudicative, regulatory, judicial, quasi-judicial, administrative
or similar functions; and

 

(iv)any other body or entity created under the authority of or otherwise subject
to the jurisdiction of any of the foregoing, including any stock or other
securities exchange or professional association.

 

“Initial Agreement” is defined in the Recitals to this Agreement.

 

“Mid Stage Project” means, as of any date, any Project for which the aggregate
investment amount as of such date (including, without limitation, any
acquisition costs, overhead, development costs, and letters of credit exposure)
is greater than $5 million but less than $25 million.

 

“Mid Stage Project Exit” has the meaning set forth in Section 4.1(b).

 

“Offer Rejection Date” has the meaning set forth in Section 2.2(d).

 

3

 

“Operational Project” means any Project that has: (i) achieved commercial
operations in accordance with the terms of its applicable construction
agreement, power sales agreement or interconnection agreement, as the case may
be; and (ii) generated operating revenue from the sale of electricity or
transmission services under its applicable power sales agreement or transmission
services agreement.

 

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

 

“Parties” means the parties to this Agreement and their successors and permitted
assigns.

 

“PEGH 2” is defined in the introduction to this Agreement.

 

“PEGH 2 Board” means the Board of Directors of PEGH 2.

 

“PEGH 2 GP” is defined in the introduction to this Agreement.

 

“PEGH LP Partners” is defined in the introduction to this Agreement.

 

“PEGH 2 Project Percentage” means, with respect to a Project, the amount of
equity funded by PEGH 2 in such Project, divided by the total amount of equity
funded by both PEGH 2 and PEG Inc., in the aggregate, in such Project.

 

“PEG Inc.” is defined in the introduction to this Agreement.

 

“PEG Inc. Entities” means PEG Inc. and any Person Controlled by PEG Inc.

 

“PEG 2 LP” is defined in the introduction to this Agreement.

 

“PEG 2 LPA” means the Second Amended and Restated Agreement of Limited
Partnership of PEG 2 LP, dated as of the date hereof, as the same may be amended
from time to time.

 

“PEG 2 LP Entities” means PEG 2 LP and its Subsidiaries, and any other Person
Controlled, directly or indirectly, by PEG 2 LP, in each case, other than the
PEG Inc. Entities.

 

“PEG 2 LP Offer Price” has the meaning given such term in Section 3.2(b).

 

“PEG 2 LP Transfer Notice” has the meaning given such term in Section 3.2(a).

 

“Permitted Assignee” means Public Sector Pension Investment Board, an entity
having its registered office at 1250 Rene-Levesque Blvd. West, Suite 1400,
Montreal, Quebec, H3B 5E9, Canada, or any of its Affiliates.

 

4

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unlimited liability company, unincorporated
organization or any other entity.

 

“Project” has the meaning given such term in Section 2.1.

 

“Project Offer Price” has the meaning given such term in Section 2.2(b).

 

“Project Transfer Notice” has the meaning given such term in Section 2.2(a).

 

“Subject Project Interest” has the meaning given such term in Section 2.2(a).

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, unlimited liability company, joint
venture or partnership of which such Person (a) beneficially owns, either
directly or indirectly, fifty percent (50%) or more of (i) the total combined
voting power of all classes of voting securities of such entity, (ii) the total
combined Equity Interests, or (iii) the capital or profit interests, in the case
of a partnership; or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

“Transfer” means any direct or indirect transfer, assignment, sale or other
disposition, whether through the direct or indirect transfer, assignment, sale
or other disposition of Equity Interests or assets, by merger or otherwise;
provided, however, that such term shall not include: (a) transfers, assignments,
sales or other dispositions from a PEG 2 LP Entity to another PEG 2 LP Entity;
(b) grants of security interests in or mortgages or liens in favor of a bona
fide third party lender in the business of providing debt financing; or
(c) transfers, assignments, sales or other dispositions as part of a transaction
with a tax equity counterparty (other than PEG 2 LP, PEG Inc. or their
respective Affiliates), such as sale-leaseback transactions or partnership flip
transactions (excluding, for the avoidance of doubt, any transfer of the
interest retained by the PEG 2 LP Entity that entered into such tax equity
financing).

 

“Transferee” means the recipient of a Transfer.

 

“Updated Portfolio Description” has the meaning given such term in Section
3.2(c).

 

“Updated Project Description” has the meaning given such term in Section 2.2(d).

 

“Wind-Up Pipeline Project” means a Project that is not a Wind-Up ROFO Project.

 

“Wind-Up ROFO Project” means a Project that has advanced to a point where, as of
such date of determination, a reasonable person would conclude that the Project
will likely be a Construction-Ready Project within twelve months.

 

5

 

Article II.
PROJECT PURCHASE RIGHT OF FIRST OFFER

 

Section 2.1            Project Purchase Right of First Offer. For the term set
forth in Section 2.3, PEG 2 LP hereby grants PEG Inc. a right of first offer on
any proposed Transfer by any PEG 2 LP Entity of all or any portion of such PEG 2
LP Entity’s ownership interest in any power generation, storage or transmission
facility or project now or hereafter owned in whole or in part by any PEG 2 LP
Entity in any stage, including in development, construction or commercial
operation (each a “Project”), in accordance with Section 2.2. PEG 2 LP will take
all actions necessary to cause such right of first offer to be exercisable in
accordance with this Article II, including by causing each PEG 2 LP Entity to
take any actions necessary to facilitate and enforce such exercise and to
consummate the transactions contemplated by this Article II.

 

Section 2.2            Procedures for Rights of First Offer.

 

(a)                In the event that any PEG 2 LP Entity proposes to Transfer
all or any portion of its ownership interest in any Project, PEG 2 LP shall give
PEG Inc. written notice within a commercially reasonable amount of time (that is
intended to be sufficiently early to permit the Parties to exercise their rights
set forth in this Section 2.2) setting forth the details of the proposed
Transfer, including a description of the Project (including the mega-wattage,
stage of development or construction, material counterparties, details of the
project contracts and other material information with respect to the Project
that an acquiror thereof would reasonably be anticipated to request in order to
reasonably diligence and assess such Project), the interest to be Transferred
(the “Subject Project Interest”) and any other material terms of the proposed
Transfer reasonably known or anticipated by PEG 2 LP (a “Project Transfer
Notice”). For the avoidance of doubt, PEG 2 LP shall, and shall cause each other
PEG 2 LP Entity to, seek to Transfer each Project (in accordance with the terms
hereof) at or around COD; provided, that at the reasonable request of either PEG
2 LP or PEG Inc., the Parties may agree (acting reasonably) to effect such
Transfer at a time other than COD.

 

(b)               Within 20 calendar days after delivery of a Project Transfer
Notice (a “First Rights Offer Period”), PEG Inc. shall either: (i) deliver a
written offer to PEG 2 LP to purchase the Subject Project Interest setting forth
PEG Inc.’s offer price (a “Project Offer Price”) and other material terms and
conditions on which PEG Inc. proposes to purchase such Subject Project Interest
(a “First Rights Project Offer”) or (ii) deliver a written notice to PEG 2 LP
that PEG Inc. will not make a First Rights Project Offer in response to the
Project Transfer Notice (a “First Rights Project Declination”). Unless a First
Rights Project Offer is rejected pursuant to written notice from PEG 2 LP
delivered to PEG Inc. within five (5) Business Days following the delivery of a
First Rights Project Offer (the “First Rights Acceptance Period”), such First
Rights Project Offer shall be deemed to have been accepted by PEG 2 LP, and PEG
Inc. shall have the right to acquire the Subject Project Interest, and PEG 2 LP
shall transfer the Subject Project Interest to PEG Inc., on the terms set forth
in such First Rights Project Offer, and subject to

 

6

 

documentation reasonably agreed between the parties based on the form attached
hereto as Exhibit A.

 

(c)                In the event that (A) PEG 2 LP rejects a First Rights Project
Offer by delivering notice thereof to PEG Inc. before the expiration of the
First Rights Acceptance Period or (B) PEG Inc. fails to deliver either a First
Rights Project Offer or a First Rights Project Declination or delivers a First
Rights Project Declination, in each case before the expiration of the First
Rights Offer Period, PEG Inc. or its Permitted Assignee (a “Final Project
Offeror”) shall have an additional opportunity, exercisable within the thirty
(30) calendar day period following, in the case of (A), the date that the
rejection of the First Rights Project Offer is delivered to PEG Inc. or, in the
case of (B), the expiration of the First Rights Offer Period or earlier delivery
of a First Rights Project Declination to PEG 2 LP (a “Final Rights Offer
Period”), to deliver a written offer to PEG 2 LP to purchase the Subject Project
Interest setting forth such Final Project Offeror’s offer price (a “Final Offer
Price”) and other material terms and conditions on which such Final Project
Offeror proposes to purchase such Subject Project Interest (a “Final Rights
Project Offer”). Unless a Final Rights Project Offer is rejected pursuant to
written notice from PEG 2 LP delivered to such Final Project Offeror and PEG
Inc. within five (5) Business Days following the delivery of a Final Rights
Project Offer to PEG 2 LP (the “Final Rights Acceptance Period”), such Final
Rights Project Offer shall be deemed to have been accepted by PEG 2 LP, and such
Final Project Offeror shall have the right to acquire the Subject Project
Interest, and PEG 2 LP shall transfer the Subject Project Interest to such Final
Project Offeror, on the terms and conditions set forth in the Final Rights
Project Offer, and subject to documentation reasonably agreed between the
parties based on the form attached hereto as Exhibit A.

 

(d)               In the event that (i) PEG 2 LP validly rejects a Final Rights
Project Offer, (ii) PEG 2 LP validly rejects a First Rights Project Offer and
PEG Inc. or its Permitted Assignee thereafter fails to deliver a Final Rights
Project Offer or (iii) PEG Inc. delivers a First Rights Project Declination and
PEG Inc. or its Permitted Assignee thereafter fails to deliver a Final Rights
Project Offer, in each case as provided in Section 2.2(b), PEG 2 LP shall,
subject to the restrictions in this Section 2.2(d), be entitled to Transfer the
applicable Subject Project Interest to any Person; provided, however, that PEG 2
LP shall not provide any material information with respect to the applicable
Subject Project Interest to any actual or potential Transferee of such Subject
Project Interest that was not provided to PEG Inc. together with the Project
Transfer Notice. In the event that PEG Inc. has previously delivered a First
Rights Project Offer in respect of the Subject Project Interest which offer was
rejected by PEG 2 LP, PEG 2 LP shall only be permitted to Transfer the Subject
Project Interest to a party that is not PEG Inc. (including, for the avoidance
of doubt, any Final Project Offeror that is not PEG Inc.) (A) if it enters into
a definitive agreement to so Transfer the Subject Project Interest with such
party during the six month period following the date on which PEG 2 LP rejected
the applicable First Rights Project Offer (the date of such rejection, the
“Offer Rejection Date”), (B) if it consummates the transactions contemplated by
such definitive agreement prior to the twelve-month anniversary of the Offer
Rejection Date, (C) at a price greater than or equal to 110% of the applicable
Project Offer Price; provided that if such party is a tax exempt Canadian Crown

 

7

 

Corporation and as a result of such status the proceeds received by PEG LP will
be subject to incremental tax or tax withholding, for purposes of this clause
(C) the price paid will be deemed decreased by the amount of such incremental
tax or tax withholding, and (D) on other terms and conditions that are not
materially less favorable to PEG 2 LP than the terms and conditions set forth in
the applicable First Rights Project Offer. If PEG 2 LP does not enter into such
a definitive agreement to Transfer the Subject Project Interest during the
six-month period following the Offer Rejection Date or does not consummate the
Transfer pursuant to such definitive agreement within the twelve-month period
following the Offer Rejection Date, then PEG 2 LP shall provide PEG Inc. with an
updated description of the Project (including the mega-wattage, stage of
development, construction or operations, material counterparties, details of the
Project contracts and other material information with respect to the Project
that an acquiror thereof would reasonably be anticipated to request in order to
reasonably diligence and assess such Project) (an “Updated Project
Description”), and PEG Inc. shall have the option, but not the obligation, to
purchase the applicable Subject Project Interest at a price equal to 96% of the
applicable Project Offer Price on the terms and conditions set forth in the
applicable First Rights Project Offer, in accordance with the procedures set
forth in the following sentence (the “96% Offer”). Within 30 calendar days after
delivery of an Updated Project Description (a “96% Offer Period”), PEG Inc.
shall either: (i) deliver a written notice to PEG 2 LP exercising such option to
purchase the applicable Subject Project Interest, in which case PEG 2 LP shall
transfer the Subject Project Interest to PEG Inc. at a price equal to 96% of the
applicable Project Offer Price and on the other terms and conditions set forth
in the applicable First Rights Project Offer, subject to documentation
reasonably agreed between the parties based on the form attached hereto as
Exhibit A or (ii) deliver a written notice to PEG 2 LP that PEG Inc. will not
exercise such option; provided, that if PEG Inc. does not exercise such option
within thirty (30) calendar days of receiving such Updated Project Description,
the terms of this Section 2.2 shall apply anew with respect to any Transfer of
such Subject Project Interest. Furthermore, in the event that PEG 2 LP validly
rejects a Final Rights Project Offer, PEG 2 LP shall only be permitted to
Transfer the Subject Project Interest to a party other than PEG Inc. or a
Permitted Assignee at a price greater than 100% of the applicable Final Offer
Price (it being understood and agreed that if the party making a Final Rights
Project Offer is a tax exempt Canadian Crown Corporation and as a result of such
status the proceeds received by PEG LP in such Final Rights Project Offer will
be subject to incremental tax or tax withholding, for purposes of this sentence
and the immediately following proviso the Final Offer Price will be deemed
decreased by the amount of such incremental tax or tax withholding); provided
that if such transfer price is less than the Final Offer Price and greater than
or equal to 110% of the applicable Project Offer Price, PEG 2 LP shall not be
required to sell the applicable Subject Project Interest to PEG Inc. pursuant to
the 96% Offer if it instead elects that the terms of this Section 2.2 shall
apply anew with respect to any Transfer of such Subject Project Interest.

 

(e)                PEG Inc. shall be entitled to assign from time to time,
without the prior consent of PEG 2 LP, its rights to (i) submit a Final Rights
Project Offer described in Section 2.2(b) and (ii) acquire all or any portion of
a Subject Project Interest under Section 2.2(b) or Section 2.2(c), in each case
to any Permitted Assignee.

 

8

 

Section 2.3            Term of the Project Purchase Right of First Offer.
Section 2.1 and Section 2.2, including the obligations and rights of PEG 2 LP
and PEG Inc. thereunder, shall survive until a wind-up of PEG 2 LP in accordance
with the terms of the PEG 2 LPA; provided, however, that notwithstanding any
termination or expiration of Section 2.1 and Section 2.2, if any First Rights
Project Offer or Final Rights Project Offer shall have been delivered prior to
such termination or expiration, the obligations and rights of the Parties with
respect to the Subject Project Interest subject thereto shall survive until the
applicable terms of Section 2.2 with respect thereto have been complied with and
performed in full.

 

Article III.
PEG 2 LP PURCHASE RIGHT OF FIRST OFFER

 

Section 3.1            PEG 2 LP Purchase Right of First Offer. For the term set
forth in Section 3.3, PEG 2 LP and the PEGH 2 Partners hereby grant PEG Inc. a
right of first offer on any proposed Transfer of any material portion of the
Equity Interests or all or substantially all of the assets of PEG 2 LP in
accordance with Section 3.2. PEG 2 LP and the PEGH 2 Partners will take all
actions necessary to cause such right of first offer to be exercisable in
accordance with this Article III, including by causing each PEG 2 LP Entity to
take any actions necessary to facilitate and enforce such exercise and to
consummate the transactions contemplated by this Article III. The Parties will
reasonably cooperate in determining the scope of any proposed Transfer that PEG
2 LP and the PEGH 2 Partners consider to be an immaterial portion of Equity
Interests of PEG 2 LP with a view of not circumventing the purpose of this
Article III.

 

Section 3.2            Procedures for Rights of First Offer.

 

(a)                In the event that the PEGH 2 Partners or PEG 2 LP propose to
Transfer any material portion of the Equity Interests or all or substantially
all of the assets of PEG 2 LP, PEG 2 LP and the PEGH 2 Partners shall give PEG
Inc. written notice setting forth the details of the proposed Transfer,
including a description of PEG 2 LP’s assets (including, with respect to each of
PEG 2 LP’s Projects, the mega-wattage, stage of development or construction,
material counterparties, details of any project contracts and other material
information with respect to PEG 2 LP and the Projects that an acquiror thereof
would reasonably be anticipated to request in order to reasonably diligence and
assess PEG 2 LP and such Projects), the Equity Interests or assets to be
Transferred (in each case, the “PEG 2 LP Interests”) and any other material
terms of the proposed Transfer reasonably known or anticipated by PEG 2 LP or
the PEGH 2 Partners (a “PEG 2 LP Transfer Notice”).

 

(b)               Within 45 calendar days after delivery of a PEG 2 LP Transfer
Notice, PEG Inc. shall either: (i) deliver a written offer to PEG 2 LP and the
PEGH 2 Partners to purchase the PEG 2 LP Interests setting forth PEG Inc.’s
offer price (a “PEG 2 LP Offer Price”) and other material terms and conditions
on which PEG Inc. proposes to purchase the PEG 2 LP Interests (a “First Rights
PEG 2 LP Offer”) or (ii) deliver a written notice to PEG 2 LP that PEG Inc. will
not make a First Rights PEG 2 LP Offer in response to the PEG 2 LP Transfer
Notice (a “First Rights PEG

 

9

 

2 LP Declination”). Unless a First Rights PEG 2 LP Offer is rejected pursuant to
written notice from PEG 2 LP delivered to PEG Inc. within 30 calendar days of
PEG Inc.’s delivery of a First Rights PEG 2 LP Offer, such First Rights PEG 2 LP
Offer shall be deemed to have been accepted by PEG 2 LP and the PEGH 2 Partners,
and PEG Inc. shall have the right to acquire the PEG 2 LP Interests, and PEG 2
LP and the PEGH 2 Partners shall Transfer the PEG 2 LP Interests to PEG Inc., on
the terms set forth in First Rights PEG 2 LP Offer, and subject to documentation
reasonably agreed between the parties.

 

(c)                In the event that (a) PEG Inc. delivers a First Rights PEG 2
LP Declination, (b) PEG 2 LP validly rejects a First Rights PEG 2 LP Offer, or
(c) PEG Inc. fails to deliver either a First Rights PEG 2 LP Declination or a
First Rights PEG 2 LP Offer, each as provided in and pursuant to the terms of
Section 3.2(b) above, PEG 2 LP and the PEGH 2 Partners shall be free to Transfer
the PEG 2 LP Interests to any Person; provided, however, that PEG 2 LP and the
PEGH 2 Partners may not provide any material information with respect to PEG 2
LP, its assets or the PEG 2 LP Interests to any actual or potential Transferee
of the PEG 2 LP Interests that was not provided to PEG Inc. together with the
PEG 2 LP Transfer Notice. In the event that PEG Inc. had previously delivered a
First Rights PEG 2 LP Offer that was rejected, PEG 2 LP and the PEGH 2 Partners
shall only be permitted to enter into a definitive agreement to Transfer the PEG
2 LP Interests to a party other than PEG Inc. (A) during the six month period
following such rejection, (B) at a price greater than or equal to 110% of the
applicable PEG 2 LP Offer Price and (C) on other terms and conditions that are
not materially less favorable to PEG 2 LP and the PEGH 2 Partners than the terms
and conditions set forth in the applicable First Rights PEG 2 LP Offer. If PEG 2
LP does not enter into such a definitive agreement to Transfer the PEG 2 LP
Interests within the six month period following delivery of the applicable First
Rights Project Declination or does not consummate the Transfer of the PEG 2 LP
Interests pursuant to such definitive agreement within the twelve month period
following such rejection, then PEG 2 LP shall provide PEG Inc. with an updated
description of PEG 2 LP’s assets (including, with respect to each of PEG 2 LP’s
Projects, the mega-wattage, stage of development or construction, material
counterparties, details of any project contracts and other material information
with respect to PEG 2 LP and the Projects that an acquiror thereof would
reasonably be anticipated to request in order to reasonably diligence and assess
PEG 2 LP and such Projects) (an “Updated Portfolio Description”), and PEG Inc.
shall have the option, but not the obligation, to purchase the applicable PEG 2
LP Interests at a price equal to 96% of the applicable PEG 2 LP Offer Price on
the terms and conditions set forth in the applicable First Rights PEG 2 LP
Offer, in accordance with the procedures set forth in the following sentence.
Within 30 calendar days after delivery of an Updated Portfolio Description (a
“PEG 2 LP 96% Offer Period”), PEG Inc. shall either: (i) deliver a written
notice to PEG 2 LP and the PEGH 2 Partners exercising such option to purchase
the applicable PEG 2 LP Interests, in which case PEG 2 LP and the PEGH 2
Partners shall Transfer the PEG 2 LP Interests to PEG Inc. at a price equal to
96% of the applicable PEG 2 LP Offer Price and on the other terms and conditions
set forth in the applicable First Rights PEG 2 LP Offer, subject to
documentation reasonably agreed between the parties or (ii) deliver a written
notice to PEG 2 LP and the PEGH 2 Partners that PEG Inc. will not exercise such
option; provided that if PEG Inc. does not exercise such option within thirty
(30) calendar

 

10

 

days of receiving such Updated Portfolio Description, the terms of this Section
3.2 shall apply anew with respect to any Transfer of such PEG 2 LP Interest.

 

Section 3.3            Term of the PEG 2 LP Purchase Right of First Offer.
Section 3.1 and Section 3.2, including the obligations and rights of PEG 2 LP,
the PEGH 2 Partners and PEG Inc. thereunder, shall survive until the earlier of:
(a) the acquisition of the PEG 2 LP Interests by PEG Inc. pursuant to Section
3.1 and Section 3.2; and (b) the termination of the rights and obligations in
Section 2.1 and Section 2.2 pursuant to Section 2.3.

 

Article IV.
PURCHASE RIGHTS WITH RESPECT TO New PROJECTS THAT ARE REJECTED OR ABANDONED BY
PEG 2 LP

 

Section 4.1            Notwithstanding any provision of this Agreement to the
contrary, in the event that the PEGH 2 Board passes a decision to decline (or
cease) the development of or funding for, or, in the case of clause (d) the
evaluation, negotiation, interest or pursuit of:

 

(a)                an Early Stage Project, then PEG Inc. shall have the option,
but not the obligation, to acquire such Early Stage Project in accordance with
the procedures set forth in this Section 4.1(a). Within a commercially
reasonable time period following such decision by the PEGH 2 Board, PEG 2 LP
shall give PEG Inc. written notice of such decision (an “Early Stage Information
Notice”), including a description of the Early Stage Project (including, to the
extent applicable, the mega-wattage, stage of development or construction,
material counterparties, details of the project contracts and other material
information with respect to the Early Stage Project that an acquirer thereof
would reasonably be anticipated to request in order to reasonably diligence and
assess such Early Stage Project). Within twenty calendar days after delivery of
an Early Stage Information Notice, PEG Inc. shall have the option, but not the
obligation, to deliver a written notice to PEG 2 LP exercising PEG Inc.’s option
to purchase the applicable Early Stage Project, in which case PEG 2 LP shall
transfer such Early Stage Project to PEG Inc. in exchange for an amount in cash
equal to PEG 2 LP’s cost basis (reasonably documented by PEG 2 LP) in such Early
Stage Project (including any overhead expenses) to be paid within sixty calendar
days after delivery for the Early Stage Information Notice, subject to
documentation reasonably agreed between the parties;

 

(b)               a Mid Stage Project, PEG Inc. shall have the option, but not
the obligation, to acquire such Mid Stage Project in accordance with the
procedures set forth in this Section 4.1(b). Within a commercially reasonable
time period following such decision by the PEGH 2 Board, PEG 2 LP shall give PEG
Inc. written notice of such decision, including a description of the Mid Stage
Project (including, to the extent applicable, the mega-wattage, stage of
development or construction, material counterparties, details of the project
contracts and other material information with respect to the Mid Stage Project
that an acquirer thereof would reasonably be anticipated to request in order to
reasonably diligence and assess such Mid Stage Project). Within twenty calendar
days after delivery of such notice, PEG Inc. shall have the option, but not

 

11

 

the obligation, to deliver a written notice to PEG 2 LP exercising PEG Inc.’s
option to purchase the applicable Mid Stage Project, in which case PEG 2 LP
shall, subject to documentation reasonably agreed between the parties, transfer
such Mid Stage Project to PEG Inc. in exchange for the following consideration:
(i) an amount in cash equal to PEG 2 LP’s cost basis (reasonably documented by
PEG 2 LP) in such Mid Stage Project (including any overhead expenses), to be
paid on the date that construction financing closes on such Mid Stage Project
and (ii) if a PEG Inc. Entity subsequently Transfers such Mid Stage Project to a
Person that is not a PEG Inc. Entity (a “Mid Stage Project Exit”), an amount in
cash equal to (x) the PEGH 2 Project Percentage multiplied by (y) the aggregate
development profit achieved on such Mid Stage Project, to be paid upon the
consummation of the Mid Stage Project Exit;

 

(c)                an Advanced Project, PEG 2 LP shall promptly seek to Transfer
such Advanced Project pursuant to the terms and procedures set forth in Article
II; and

 

(d)               the acquisition of any new development project (regardless of
size) from a third party, PEG Inc. shall have the right, but not the obligation,
to acquire such project directly from such third party.

 

Article V.
WIND UP ARRANGEMENTS

 

Section 5.1            Notwithstanding any provision of this Agreement to the
contrary, promptly following any wind-up of PEG 2 LP in accordance with the
terms of the PEG 2 LPA, the Parties shall cooperate to classify each existing
Project (acting reasonably) as either a Wind-Up Pipeline Project or a Wind-Up
ROFO Project. Promptly following such classification, (a) PEG 2 LP shall
promptly seek to Transfer each of the Wind-Up Pipeline Projects pursuant to the
terms and procedures set forth in Article II, and (b) PEG 2 LP shall, at the
discretion of the PEGH 2 Board, promptly either (i) continue to develop each
Wind-Up ROFO Project until such Wind-Up ROFO Project becomes a
Construction-Ready Project, after which time PEG 2 LP shall promptly seek to
Transfer such Wind-Up ROFO Project pursuant to the terms and procedures set
forth in Article II or (ii) cease to develop and/or fund any Wind-Up ROFO
Project and promptly seek to Transfer such Wind-Up ROFO Project pursuant to the
terms and procedures set forth in Article II.

 

Article VI.
MISCELLANEOUS

 

Section 6.1            Choice of Law; Submission To Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the State of New York, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the law of another jurisdiction irrespective
of the choice of laws principles. Except as may otherwise expressly be set forth
in any purchase and sale agreement entered into between or among the Parties or
their Affiliates in connection

 

12

 

with the exercise of the purchase rights set forth in Article II and Article
III, and subject to Section 6.2, each of the Parties hereby irrevocably submits
to the exclusive jurisdiction of any state or federal court sitting in New York,
New York in connection with any claim, suit, action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby or any
dealings between them relating to the subject matter of this Agreement and the
relationship that is being established. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.

 

Section 6.2            Enforcement. Each Party agrees and acknowledges that the
other Parties do not have an adequate remedy at law for the breach by any such
Party of its covenants and agreements set forth in this Agreement, and that any
breach by any such Party of its covenants and agreements set forth in this
Agreement would result in irreparable injury to each other Party. Each Party
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise any and all other rights
existing in its favor. The Parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each Party may, in its sole discretion, apply to any court of
law or equity of competent jurisdiction for, and shall be entitled to specific
performance or injunctive relief (without posting a bond or other security) in
order to enforce or prevent any violation or threatened violation of the
provisions of this Agreement.

 

Section 6.3            Notice. All notices, requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing the same in the mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by private-courier, prepaid, or by
telecopier to such party. Notice given by personal delivery or mail shall be
effective upon actual receipt. Couriered notices shall be deemed delivered on
the date the courier represents that delivery will occur. Notice given by
telecopier shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.3.

 

Section 6.4            Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

13

 

Section 6.5            Waiver; Effect of Waiver or Consent. Any Party hereto may
(a) extend the time for the performance of any obligation or other act of any
other Party hereto or (b) waive compliance with any agreement or condition of
any other Party contained herein. Except as otherwise specifically provided
herein, any such extension or waiver shall be valid only if set forth in a
written instrument duly executed by the party or parties to be bound thereby. No
waiver or consent, express or implied, by any Party of or to any breach or
default by any Person in the performance by such Person of its obligations
hereunder shall be deemed or construed to be a waiver or consent of or to any
other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder. Failure on the part of a Party to
complain of any act of any Person or to declare any Person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.

 

Section 6.6            Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties
hereto.

 

Section 6.7            Assignment. No Party shall have the right to assign its
rights or obligations under this Agreement without the consent of the other
Parties hereto, except that PEG Inc. shall be enabled to assign its rights
hereunder to an Affiliate that agrees to be bound to the terms hereof; provided,
however, that PEG Inc. may assign its rights to a Permitted Assignee to the
extent expressly provided in Section 2.2(e); provided, further, that subject to
the foregoing, this Agreement shall be binding on the Parties and their
respective successors and assigns.

 

Section 6.8            Counterparts. This Agreement may be executed in any
number of counterparts with the same effect as if all signatory parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 6.9            Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

Section 6.10        Rules of Construction. Interpretation of this Agreement
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires,
(b) references to the terms Article, Section, and paragraph are references to
the Articles, Sections, and paragraphs to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including, without limitation,” (d) provisions shall apply, when appropriate,
to successive events and transactions, (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of

 

14

 

this Agreement and (f) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

Section 6.11        Further Assurances. In connection with this Agreement and
all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 

Section 6.12        Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no party to this Agreement shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such party to be in violation of any Applicable Law.

 

Section 6.13        No Third Party Beneficiaries. Each Final Project Offeror
and, solely to the extent of the applicable assignment, each Permitted Assignee
(if any) shall be a beneficiary of this Agreement, entitled to the benefits of
this Agreement. The provisions of this Agreement are enforceable solely by the
Parties and, solely to the extent of the applicable assignment, each Permitted
Assignee (if any), and no other Person, including any limited partner, member or
equity holder of the Parties, shall have the right, separate and apart from the
Parties, as applicable, to enforce any provision of this Agreement or to compel
any Party to this Agreement to comply with the terms of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

15

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date hereof.

 

      PATTERN ENERGY GROUP 2 LP                                     By: /s/
Dyann Blaine           Name: Dyann Blaine           Title: Vice President      
         

 

      PATTERN ENERGY GROUP INC.                                     By: /s/
Esben Pedersen           Name: Esben Pedersen           Title: Chief Investment
Officer                

 

 

 

 

 

 

 



Amended and Restated Purchase Rights Agreement

 





 

 

Solely with Respect to Article III

 



      PATTERN ENERGY GROUP HOLDINGS 2 LP                                     By:
/s/ Dyann Blaine           Name: Dyann Blaine           Title: Vice President  
             



 

 

 

 

 

 

 

Amended and Restated Purchase Rights Agreement

 

 

 

Solely with Respect to Article III

 

 



      PATTERN ENERGY GP 2 LLC                                     By: /s/ Dyann
Blaine           Name: Dyann Blaine           Title: Vice President            
   



 



 

 

 

 

 



Amended and Restated Purchase Rights Agreement

 



 

 

Exhibit A

 

Form of Purchase and Sale Agreement

 

[Attached]

 

 





 



 

 